DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 6, and 7, taking claim 6 as exemplary: 
Though Frei et al., (US 2014/0309614 A1), part of the prior art made of record, teaches the use of ratio with clusters with feature data for of a device put on a performer for determining whether the performer is in the process of an activity in paragraphs [0181] and [0189] by using a wearable signal processor for determining segments of features from sensors to determine clusters of and ratio of seizure activity.
Though Yan et al., (US 2018/ 0365697 A1), part of the prior art made of record, teaches the determining of activity through the use of clusters of features and the use of ratios in paragraph [0032] by determining anomaly activity account user behavior through activity ratio and determining cluster points of suspicious activity.
The primary reason for marking of allowable subject matter of independent claims 1, 6, and 7, taking claim 6 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, apparatus, and non-transitory computer-readable recording medium comprising:
“divide the extracted first feature vectors into first clusters by first division methods; obtain first ratios at which the extracted first feature vectors are classified into the respective first clusters in a predetermined time; perform learning by using the first ratios as an input and using, as an output label, information indicating whether or not the task performer performs a predetermined task in the predetermined time; generate a task estimation model by determining weighting for the first clusters based on a result of the learning; and estimate, by using the task estimation model, whether or not the task performer is in a process of performing the predetermined task.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of clusters, ratios, and features with a device that is on a person to determine an activity or a task, it does not teach dividing the extracted first feature vectors into first clusters by first division methods; obtaining first ratios at which the extracted first feature vectors are classified into the respective first clusters in a predetermined time; performing learning by using the first ratios as an input and using, as an output label, information indicating whether or not the task performer performs a predetermined task in the predetermined time and then subsequently generating a task estimation model by determining weighting for the first clusters based on a result of the learning; and estimating, by using the generated task estimation model, whether or not the task performer is in a process of performing the predetermined task.
Dependent claim(s) 2-5 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-5 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frei et al., (US 2014/0309614 A1), part of the prior art made of record, teaches the use of ratio with clusters with feature data for of a device put on a performer for determining whether the performer is in the process of an activity of claims 1, 6, and 7 in paragraphs [0181] and [0189] by using a wearable signal processor for determining segments of features from sensors to determine clusters of and ratio of seizure activity.
Hagmann et al., (US 9,888,079), part of the prior art made of record, teaches task detection using of claims 1, 6, and 7 using an outlier detection and a ratio computing instruction activity in column 5, lines 39-60.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124